Case 3:16-cv-00725-G-BT Document 29 Filed 08/23/21          Page 1 of 1 PageID 1208
                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




JOHN EDWARD HALL,                           )
                                            )
             Petitioner,                    )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:16-CV-0725-G-BT
LORIE DAVIS, DIRECTOR TDCJ-CID,             )
                                            )
             Respondent.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      On August 2, 2021, the United States Magistrate Judge made Findings,

Conclusions, and Recommendation in this case. No objections were filed. After

making an independent review of the pleadings, files and records in this case, and the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge,

the court finds that the Findings, Conclusions, and Recommendation of the

Magistrate Judge are correct, and they are accepted as the Findings, Conclusions, and

Recommendation of the court.

      SO ORDERED.

August 23, 2021.

                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
